Citation Nr: 0201150	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  99-11 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUE

Entitlement to an effective date earlier than October 15, 
1997, for the grant of service connection for paranoid 
schizophrenia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Herman, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
February 1971.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the RO that had granted service connection for paranoid 
schizophrenia and assigned a 100 percent rating, effective on 
October 15, 1997.  

In a decision promulgated on January 29, 2001, it was 
determined by the undersigned Member of the Board that a June 
1987 rating decision had been clearly and unmistakably 
erroneous in holding that new and material evidence had not 
been presented to reopen the claim of service connection for 
an innocently acquired psychiatric disorder.  The case then 
was remanded to the RO for additional action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  In June 1981, the RO denied service connection for a 
nervous disorder, and the veteran did not timely appeal from 
this decision.  

3.  On December 19, 1986, the veteran applied to reopen his 
claim of service connection for an innocently acquired 
psychiatric disorder.  

4.  In June 1987, the RO determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a nervous disorder.  

5.  The veteran again applied to reopen his claim of service 
connection for a nervous disorder on October 15, 1997.  

6.  In September 1998, the RO granted service connection and 
assigned a 100 percent rating for schizophrenia, effective on 
October 15, 1997.  

7.  The June 1987 rating decision determining that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a nervous disorder involved clear 
and unmistakable error.  

8.  The evidence of record submitted since the veteran 
reopened his claim in June 1987 shows that he likely was 
treated for innocently acquired schizophrenia during the 
first year after he was discharged from service.  



CONCLUSION OF LAW

An earlier effective date of December 19, 1986, the date on 
which the veteran filed his reopened claim, is assignable for 
the grant of service connection for his paranoid 
schizophrenia.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.400 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

A careful review of the veteran's service medical records 
shows that they contain no findings pertaining to complaints, 
treatment or diagnosis of a psychiatric disorder.  The 
veteran's service discharge examination indicated that his 
psychiatric condition was normal.  

In a rating decision in April 1972, the RO denied the 
veteran's original claim of service connection for a nervous 
condition.  In May 1972, June 1972, March 1974 and September 
1977, the RO again denied service connection for a nervous 
condition.  The veteran was notified of these decisions and 
his appellate rights, but failed to file a timely appeal.  

In June 1981, the RO once again denied service connection for 
a nervous disorder.  The veteran was advised of the decision 
and his appellate rights, but did not appeal.  This was the 
last final decision prior to the June 1987 rating decision 
that the Board found to be clearly and unmistakably 
erroneous.  

The evidence of record at the time of the June 1981 decision 
included that of service medical records and VA and private 
medical evidence.  

On February 29, 1972, the veteran was hospitalized at a VA 
facility due to an acute psychotic episode.  It was noted 
that he had previously been admitted at a private psychiatric 
hospital for a three week period.  

Subsequent reports from Spring Grove State Hospital dated in 
April 1973 and November 1977 and Springfield Hospital Center 
dated in January 1974 included the diagnoses of psychosis and 
schizophrenia.  

However, in a special report dated in April 1972, a physician 
at the Perry Point VA Hospital indicated that the veteran had 
been admitted to that facility in March of that year and that 
there had been no evidence of schizophrenic behavior at that 
time.  He noted that the veteran had a history of drug abuse.  

The VA physician stated that the veteran presented the 
picture of an unformulated ego with the usual resort to 
chemicals for an experience of existence.  The diagnosis was 
that of polymorphous addiction with psychotic reaction.  

On December 19, 1986, the veteran applied to reopen his claim 
of service connection for a nervous disorder.  The evidence 
submitted prior to the June 1987 rating decision included 
that of additional service medical records and VA and private 
medical evidence.  

The report of a July 1981 VA general medical examination 
indicated that the veteran suffered from schizophrenia.  
Similarly, in a statement received from Provident Hospital in 
February 1982, the veteran was reported to have received 
treatment for schizophrenia, chronic undifferentiated type, 
from February 1980 to December 1981.  

A January 1987 letter from G. A. Klein, M.D., was submitted 
in support of the veteran's claim.  

Therein, Dr. Klein indicated that he had been the veteran's 
treating psychiatrist since September 1986 and added that he 
was familiar with the veteran during his inpatient 
hospitalization.  

Dr. Klein reported that he had reviewed the veteran's 
clinical records from Springfield Hospital Center and the 
Perry Point VA Hospital, as well as those from his four-year 
history of hospitalization at Clifton T. Perkins Hospital 
Center.  In this regard, he noted that the veteran's "first 
psychiatric hospitalization was in Vietnam in March 1969 when 
he was placed on a . . . four-week 'rest' because of 
inability to perform his job."  

Dr. Klein further stated that " [a] month following his 
discharge from service, in March 1972, he was hospitalized at 
Spring Grove Hospital Center."  He also referenced the 
veteran's subsequent hospitalizations at Spring Grove and 
Springfield.  

Dr. Klein concluded that "the onset of the patient's mental 
illness occurred during his service years, with the stress of 
Vietnam combat being a probable precipitating factor."  

In the rating decision of June 1987, the RO determined that 
the veteran had not submitted new and material evidence to 
reopen his claim of service connection for a nervous 
disorder.  

Following receipt of the veteran's request to reopen his 
claim on October 15, 1997 and the RO's decision to grant 
service connection for paranoid schizophrenia, the Board 
determined that there had been clear and unmistakable error 
in the rating decision in June 1987.  

In its January 2001 decision, the Board noted that the RO 
needed to review the issue of service connection for paranoid 
schizophrenia on a de novo basis.  

In October 2001, the RO denied entitlement to an effective 
date earlier than October 15, 1997, for the grant of service 
connection for paranoid schizophrenia.  

Acknowledging that the letter from Dr. Klein was new and 
material evidence, the RO stated that Dr. Klein's opinion 
lacked sufficient probative value to support the grant of 
service connection in 1987.  It was noted that Dr. Klein had 
only been the veteran's physician for less than four months.  
The RO also indicated that Dr. Klein's opinion had been based 
only on the clinical evidence of record and that he had not 
had access to the veteran's service medical records and the 
complete claims file.  


II.  Analysis

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).  

The effective date of an award of direct service connection 
is the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).  

The effective date of an award of service connection based on 
new and material evidence following an earlier denial is the 
date of receipt of the new claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  

As noted hereinabove, the veteran's December 19, 1986 
application to reopen his claim of service connection for an 
innocently acquired psychiatric disorder was denied by the RO 
in 1987.  However, as clear and unmistakable error was found 
in that 1987 decision, that decision is not final.  Service 
connection has been granted for the purpose of the 
consideration of the assignment of an earlier effective date.  

Considering all of the evidence, the Board finds that an 
earlier effective for the grant of service connection for 
paranoid schizophrenia is warranted.  The earlier record had 
shown that the veteran had a long-standing history of 
psychiatric illness and had been diagnosed as having 
schizophrenia shortly after service.  However, having 
reviewed the evidence in connection with the reopened claim, 
his treating psychiatrist, Dr. Klein, opined that the 
veteran's psychiatric disorder had its onset during his 
active service.  

Significantly, the evidence recently added to the record 
includes a medical record showing that the veteran had been 
hospitalized at a private medical facility for paranoid type 
schizophrenia in September 1971 when he reported that he had 
not been taking any drugs.  

The VA examination in December 1997 also noted that the 
veteran had been hospitalized for a psychosis in the same 
year that he was discharged from service and confirmed the 
diagnosis of paranoid schizophrenia.  

This additional evidence clearly supports the veteran's claim 
in showing the presence of a psychotic disorder within the 
one year presumptive period after service.  

As such, the effective date of the grant of service 
connection for paranoid schizophrenia should have been on 
December 19, 1986 when it is determined that the veteran had 
initially applied to reopen his claim.  

Accordingly, an effective date of December 19, 1986, but not 
earlier, is assigned for the grant of service connection for 
paranoid schizophrenia in this case. 

Finally, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

After the RO's most recent consideration of the veteran's 
claim, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (recently codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

A careful review of the record reflects that the veteran has 
been informed of the requirements for the benefit sought on 
appeal.  The Board notes in this regard that, inasmuch as the 
Board's determination was based solely on the effective date 
provisions of the laws and regulations, provisions unchanged 
by the new law, any change in the law brought about by the 
Veterans Claims Assistance Act of 2000 would have no material 
effect on the veteran's appeal.  

Therefore, given the favorable action taken hereinabove, 
there is no further action to be undertaken to comply with 
the provisions of the VCAA and its implementing regulations.  



ORDER

An earlier effective date of December 19, 1986, for the award 
of service connection for paranoid schizophrenia is granted, 
subject to the law and regulations governing payment of VA 
monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

